Citation Nr: 0635417	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran had recognized service in February 1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Buffalo, New 
York, which granted service connection for DDD and DJD of the 
lumbosacral spine and assigned an initial 10 percent 
disability rating retroactively effective from October 25, 
1999.  The veteran appealed for a higher initial rating.   
See Fenderson v. West, 12 Vet. App. 119 (1999).

This case was previously before the Board and was remanded to 
the RO for further development in February 2005 and March 
2006.  Unfortunately, for the reasons discussed below, this 
case again must be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As noted above, the Board remanded the claim in March 2006.  
In that Remand, the Board noted that the June 2005 VA 
examination was inadequate for rating purposes because it was 
performed by a VA physician's assistant.  The Board further 
explained that there was no indication the June 2005 VA 
examination report was signed by a physician as required by 
VA Adjudication Procedure Manual M-21 Part VI, § 1.07(d) 
("Manual M-21-1").  The Board then instructed the RO to have 
the veteran reexamined by a physician or by delegation under 
his/her authority. 

In March 2006 the veteran was again afforded a VA spine 
examination.  The examination was again completed by the same 
physician's assistant who completed the June 2005 VA 
examination report.  The physician's assistant noted a 
thorough review of the Board remand.  Yet, there is still no 
indication within the March 2006 VA spine examination report 
that it was signed or reviewed by a physician as required by 
VA Adjudication Procedure Manual M-21 Part VI, § 1.07(d) 
("Manual M-21-1").  

It is incumbent on the Board to return this case to the RO so 
the veteran can be reexamined by a physician or by delegation 
under his/her authority.  See Stegall v. West, 11 Vet. App. 
268 (1998) (As a matter of law, the veteran is entitled to 
the RO's full compliance with the Board's remand directives).  
See also 38 C.F.R. § 4.2 (2005).  In Stegall v. West, 11 Vet. 
App. 268 (1998), the United States Court of Appeals for 
Veterans Claims, hereinafter the Court, held that a remand by 
the Board confers on a claimant, as a matter of law, the 
right to compliance with the remand orders, and that the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  

Additionally, the veteran underwent a VA neurological 
examination in March 2006.  In the examination report, the 
physician indicated that EMG nerve conduction studies, 
completed on April 13, 2006, revealed the presence of 
radiculopathy.  The EMG nerve conduction studies have not 
been made part of the veteran's claims folder.  VA has an 
obligation to seek all relevant VA treatment records that are 
adequately identified.  38 U.S.C.A. § 5103A(b), (c) (West 
2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination by a physician 
or by a physician's assistant providing 
the VA examination report is signed or 
reviewed by a physician as required by 
VA Adjudication Procedure Manual M-21 
Part VI, § 1.07(d) ("Manual M-21-1").   
The physician should determine the 
current severity of the service-
connected low back disability. 

The claims folder and a copy of this 
remand are to be made available to the 
examiner, and the examiner is asked to 
indicate that he or she has reviewed 
the claims folder.

The orthopedic evaluation should 
include all necessary testing, 
specifically range of motion studies, 
with motion measured to the nearest 
five degrees in all ranges of motion.  
The examiner should comment on whether 
the veteran has ankylosis, favorable or 
unfavorable, of any segment of the 
spine or the entire spine.  The 
examiner should also determine whether 
there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  
The examiner should express an opinion 
as to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly 
over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  Finally, 
the examiner should determine whether 
there is muscle spasm, guarding, or 
localized tenderness that does or does 
not result in an abnormal gait or 
abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or 
abnormal kyphosis; or whether there are 
residuals of a vertebral fracture with 
loss of 50 percent or more of vertebral 
body height.

2.  Review the report of the VA 
examination to ensure it contains 
sufficient information in response to 
the questions posed to properly rate 
the low back disability at issue.  If 
not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

3.  Request the veteran's April 2006 
EMG nerve conduction studies and 
associate the studies with the 
veteran's claims folder.

4.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



